Citation Nr: 0730061	
Decision Date: 09/25/07    Archive Date: 10/01/07

DOCKET NO.  04-33 537	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to Dependency and Indemnity Compensation 
(DIC) under the provisions of 38 U.S.C.A. §§ 1151.

3.  Entitlement to DIC pursuant to the provisions of 38 
U.S.C.A. § 1318.


REPRESENTATION

Appellant represented by:	The American Legion




ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel


INTRODUCTION

The veteran served on active duty from September 1958 to July 
1961.  He died in August 2001.  The appellant is the widow of 
the veteran.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an April 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office Center 
(RO) in New York, New York.

Additional medical evidence was received in June 2007.  The 
appellant submitted a waiver of RO review of the newly 
submitted evidence.  This evidence will be considered in this 
decision.


FINDINGS OF FACT

1.  The veteran died on August [redacted], 2001.  The death 
certificate lists the immediate cause of death as myocardial 
infarction as a consequence of coronary artery disease.

2.  At the time of the veteran's death, service connection 
was in effect for left lower extremity disability, left knee 
disability, lumbosacral spine disability, and for bilateral 
carpal tunnel syndrome.  

3.  The veteran's medication for treatment of his service-
connected disabilities played a material causal role in his 
death.  

4.  The appellant's claim for DIC under the provisions of 38 
U.S.C.A. §§ 1151, and her claim for DIC pursuant to the 
provisions of 38 U.S.C.A. § 1318, are rendered moot by the 
grant of service connection for the cause of the veteran's 
death.


CONCLUSIONS OF LAW

1.  The medications prescribed for the veteran's service-
connected orthopedic disabilities contributed materially to 
cause his death.  38 U.S.C.A. §§ 1131, 1310 (West 2002); 38 
C.F.R. § 3.312 (2007).

2  The claim for DIC under the provisions of 38 U.S.C.A. §§ 
1151 is dismissed as moot.  38 U.S.C.A. § 7105 (West 2002).

3.  The claim for DIC pursuant to the provisions of 38 
U.S.C.A. § 1318 is dismissed as moot.  38 U.S.C.A. § 7105 
(West 2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board is usually required to ensure that the VA's "duty 
to notify" and "duty to assist" obligations have been 
satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 
2006); 38 C.F.R. § 3.159 (2007).  However, in light of the 
favorable determination contained herein, there is no reason 
to examine those obligations, since a remand for further 
development in this regard would serve no useful purpose.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991).  

The appellant seeks service connection for the cause of the 
veteran's death.  The veteran died in August 2001, at the age 
of 60.  The certificate of death for the veteran lists his 
immediate cause of death as myocardial infarction as a 
consequence of coronary artery disease.

At the time of the veteran's death, service connection was in 
effect for residuals of a left knee injury rated as 30 
percent disabling, for left knee degenerative joint disease 
evaluated as 10 percent disabling, for arthritis of the 
lumbosacral spine rated as 20 percent disabling, for left 
hand carpal tunnel syndrome rated as 10 percent disabling, 
for right hand carpal tunnel syndrome rated as 10 percent 
disabling, and for shortening of the left lower extremity 
rated as zero percent disabling.  The combined rating for the 
service-connected disabilities was 60 percent.  The veteran 
was awarded a 100 percent rating based on individual 
unemployability due to service-connected disabilities as of 
March 1999.

The appellant asserts that the veteran's death was caused by 
the Flexeril medication (also known as cyclobenzaprine) the 
veteran was prescribed for his service-connected conditions 
just prior to his death. 

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 C.F.R. § 3.303.  Regulations also provide that 
service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disability was 
incurred in service.  38 C.F.R. § 3.303(d).  

Service connection may also be granted for a disability that 
is proximately due to or the result of a service-connected 
disability.  38 C.F.R. § 3.310 (2007).

Any increase in severity of a nonservice-connected disease or 
injury that is proximately due to or the result of a service-
connected disease or injury, and not due to the natural 
progress of the nonservice-connected disease, will be service 
connected.  38 C.F.R. § 3.310(b).  While 38 C.F.R. § 3.310(b) 
as stated here was added to the regulation effective October 
10, 2006, it does not change the existing law, it merely puts 
into the regulation the existing case law.  See Allen v. 
Brown, 7 Vet. App. 439, 448 (1995) (Service connection is 
permitted for aggravation of a non-service-connected 
disability caused by a service-connected disability).

In order to establish service connection for the cause of the 
veteran's death, the evidence must show that a service-
connected disability was either the principal or contributory 
cause of death.  38 C.F.R. § 3.312(a).  The issue involved 
will be determined by exercise of sound judgment, without 
recourse to speculation, after a careful analysis has been 
made of all the facts and circumstances surrounding the death 
of the veteran, including, particularly, autopsy reports.  
Id.

The service-connected disability will be considered as the 
principal (primary) cause of death when such disability, 
singly or jointly with some other condition, was the 
immediate or underlying cause of death or was etiologically 
related thereto.  38 C.F.R. § 3.312(b).

A contributory cause of death is inherently one not related 
to the principal cause.  In determining whether the service-
connected disability contributed to death, it must be shown 
that it contributed substantially or materially; that it 
combined to cause death; that it aided or lent assistance to 
the production of death.  It is not sufficient to show that 
it casually shared in producing death, but rather it must be 
shown that there was a causal connection.  38 C.F.R. § 
3.312(c)(1).  In order to be a contributory cause of death, 
it must be shown that there were "debilitating effects" due 
to a service-connected disability that made the veteran 
"materially less capable" of resisting the effects of the 
fatal disease or that a service-connected disability had 
"material influence in accelerating death", thereby 
contributing substantially or materially to the cause of 
death.  See Lathan v. Brown, 7 Vet. App. 359 (1995).  If the 
service-connected disability affected a vital organ, 
consideration must be given to whether the debilitating 
effects of the service-connected disability rendered the 
veteran less capable of resisting the effects of other 
diseases.  See 38 C.F.R. § 3.312(c)(3).

At the outset, the Board notes that the service medical 
records for the veteran are negative for treatment for, or a 
diagnosis of, a cardiac condition.  Nor is there evidence of 
a cardiac condition within one year of the veteran's 
separation from service in 1961.  He had a history of a 
myocardial infarction in 1994, coronary artery bypass 
grafting in 1994, and emplacement of stints in 1996.  There 
is no evidence of record relating a cardiac condition to the 
veteran's service and, moreover, the appellant has not 
asserted that the veteran's myocardial infarction was related 
to service.  It is the appellant's assertion that the 
Flexeril medication provided to the veteran to alleviate his 
service-connected disabilities caused or materially 
contributed to cause the veteran's myocardial infarction.

The record indicates that the veteran's VA physician 
prescribed the veteran Flexeril in March 2000, April 2000, 
and in July 2001.  The record indicates that Flexeril was 
prescribed by VA for the veteran's service-connected 
orthopedic disabilities.  The appellant brought the veteran 
to the VA hospital on August [redacted], 2001 because the veteran was 
having difficulty breathing.  VA medical personnel found the 
veteran to be cyanotic and dyspneic.  Attempts to resuscitate 
the veteran failed and he died of the myocardial infarction.

In August 2002 the appellant submitted information regarding 
Flexeril that she printed out from an internet website.  The 
website indicated that Flexeril should not be used if a 
person has heart problems, heart failure, or a recent heart 
attack.  

In April 2003 the VA physician who prescribed the veteran 
Flexeril stated that the veteran had been brought in from the 
parking lot of the VA hospital cyanotic and unresponsive.  
Medical personnel were unable to revive him and cause of 
death was presumed to be myocardial infarction.  The VA 
physician noted that the veteran was given cyclobenzaprine 
(Flexeril) in April 2001 and in July 2001.  He noted that the 
veteran had had coronary artery disease and congestive heart 
failure.  He noted that given the duration of the therapy and 
time of death after starting therapy, although possible, it 
was unlikely that cyclobenzaprine, in the prescribed dose, 
contributed to the cause of death.

In November 2003, the same VA physician stated that it was 
possible that Flexeril could be a contributing factor in the 
veteran's myocardial infarction as Flexeril is known to cause 
cardiac side effects in one percent of cases.  He noted that 
the appellant stated that the veteran had not taken the 
medication when it had been previously prescribed, but he had 
taken it just prior to his death.

In December 2003, the appellant submitted additional 
printouts from websites and a photocopy from a treatise.  
These documents indicated that Flexeril should not be taken 
for several weeks following a heart attack or by people who 
have abnormal heart rhythms, heart failure, or have irregular 
heart beat.  The appellant again submitted a document in June 
2004 which stated that Flexeril should not be taken by 
patients with congestive heart failure.

In a June 2007 statement, A.G., M.D., a private physician, 
provided a summary of the veteran's medical history and noted 
that the veteran had congestive heart failure.  She noted 
that the veteran had been prescribed Flexeril approximately 
13 days prior to the event that resulted in his death.  She 
noted that Flexeril is contraindicated in patients with 
various cardiac disabilities, including congestive heart 
failure.  The physician opined that if the veteran had been 
taking Flexeril at that time that he had the acute event, 
that it is at least as likely as not that the medication 
contributed to the veteran's demise.

The Board notes that the original statement from the VA 
physician in April 2003 states that while possible, he did 
not think that it was likely that the veteran's use of 
Flexeril contributed to the cause of the veteran's death.  
However, the Board finds that the remainder of the medical 
evidence indicates that the Flexeril contributed materially 
to the veteran's death from the myocardial infarction.  All 
the documentation regarding cyclobenzaprine (Flexeril) states 
that the medication should not be used by patients with 
congestive heart failure.  The record clearly shows that the 
veteran had congestive heart failure.  The veteran's VA 
physician stated in April 2003 that the veteran had 
congestive heart failure.  Furthermore, Dr. A.G., after a 
review of the veteran's medical history specifically noted 
that the veteran had had congestive heart failure and 
expressed the opinion that if the veteran had been taking 
Flexeril, that it was at least as likely as not that the 
medication contributed to his demise.

Since the VA physician has stated that it is possible that 
the medication prescribed for the veteran's service-connected 
disabilities contributed to the veteran's death, since the 
medical resources concerning Flexeril states that people who 
have congestive heart failure should not take Flexeril, and 
since a private physician has opined that it is as likely as 
not that the Flexeril contributed to the veteran's death, the 
Board finds that the evidence supporting the appellant's 
claim for service connection for the cause of the veteran's 
death is at least in equipoise.  See Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  Accordingly, service connection for 
service connection for the cause of the veteran's death is 
warranted.  

Finally, with the Board's grant of DIC under the provisions 
of 38 U.S.C.A. § 1310, the appellant's claims of entitlement 
to DIC under the provisions of 38 U.S.C.A. §§ 1151 and 
entitlement to DIC under the provisions of 38 U.S.C. § 1318 
are rendered moot as disability compensation shall be awarded 
in the same manner if such disability or death were service-
connected.  Accordingly, the appeal as to the claims of 
entitlement to DIC under 38 U.S.C.A. §§ 1151, 1318 is 
dismissed as no benefit remains to be awarded and no 
controversy remains.




ORDER

Entitlement to service connection for the cause of the 
veteran's death is granted.

Entitlement to DIC under the provisions of 38 U.S.C.A. §§ 
1151 is dismissed as moot.

Entitlement to DIC pursuant to the provisions of 38 U.S.C.A. 
§ 1318 is dismissed as moot.



____________________________________________
JOHN Z. JONES
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


